ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
L3 Harris Technologies, Inc.                 ) ASBCA Nos. 62267, 62268
                                             )
Under Contract No. FA8620-15-G-4054          )

APPEARANCES FOR THE APPELLANT:                  Dhananjay S. Manthripragada, Esq.
                                                 Gibson, Dunn & Crutcher LLP
                                                 Los Angeles, CA

                                                Justin P. Accomando, Esq.
                                                 Gibson, Dunn & Crutcher LLP
                                                 Washington, DC

APPEARANCES FOR THE GOVERNMENT:                 Arthur M. Taylor, Esq.
                                                 DCMA Chief Trial Attorney
                                                Amelia R. Lister-Sobotkin, Esq.
                                                 Trial Attorney
                                                 Defense Contract Management Agency
                                                 Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: August 22, 2022




                                           DAVID B. STINSON
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62267, 62268, Appeals of L3 Harris
Technologies, Inc., rendered in conformance with the Board’s Charter.

      Dated: August 23, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2